PER CURIAM.
Appellant raises three issues on appeal. As to the first two issues, we affirm. Woods v. State, 733 So.2d 980 (Fla.1999); Bozeman v. State, 714 So.2d 570 (Fla. 1st DCA 1998).
On the third issue concerning sentencing as an habitual offender for petit theft, we remand for resentencing only. Baker v. State, 724 So.2d 121 (Fla. 1st DCA 1998). Appellant need not be present for resen-tencing.
AFFIRMED in part; REVERSED and REMANDED in part.
BOOTH and BENTON, JJ., and SMITH, LARRY G., Senior Judge, concur.